DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of polymer wherein the Ar1 (dianhydride) groups are derived from a combination of 6FDA and M1, wherein the Ar2 (diamine) groups are derived from TFDB, and wherein the R3 (end) groups are derived from octylamine in the reply filed on 1/14/21 is acknowledged.
Claims 1-20 read on the elected species. 
The elected species is rejected below over Androsov in view of Takamatsu. 
During the search and examination for the elected species, additional prior art was found which anticipates or renders obvious nonelected species encompassed by the generic claims.  In the interest of compact prosecution, rejections of non-elected species over the additional prior art have also been set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 15 depends from claim 7, yet refers to chemical formulas which are not recited in claim 7 (or in claim 1, from which claim 7 depends). Therefore, the scope of claim 15 is unclear, as it is not clear what structure is represented by each of the recited chemical formulas. For examination purposes, claim 15 has been interpreted as depending from claim 13. 
Claim 18 recites a birefringence property, but does not provide any indication or recitation with regard to how the birefringence is to be measured. The instant specification describes measuring birefringence at a wavelength of 450 nm by using a prism coupler. It is not clear whether the birefringence property recited in the present claim is limited to a measurement at a particular wavelength (e.g., 450 nm), or, whether the claim encompasses films having birefringence of greater than 0.05 when measured at any wavelength.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 13-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohtoh.
As to claims 1, 7, 9, 13 and 16, Kohtoh discloses a liquid crystal aligning agent which is a polyimide resin obtained by polymerization of a diamine, dianhydride, and monoamine (abstract). Kohtoh exemplifies preparation of a film from a polyimide prepared from diaminodiphenylmethane, n-hexadecylamine and pyromellitic dianhydride (example 6, col 6). 
Diaminodiphenylmethane has a structure as shown in claim 13, chemical formula 9, wherein Ar2 is a ring system comprising two C6 aromatic rings linked by –C(CH3)2-.
Pyromellitic dianhydride is a tetracarboxylic dianhydride having a C6 aromatic group (as recited in claim 13). 
N-hexadecylamine has a structure according to instant chemical formula 10 recited in claim 13, wherein R3 is hydrogen and “s” is 16. 
In Kohtoh’s example 6, there is a molar excess of the dianhydride component relative to the diamine, and therefore, there must be at least some amount of polyamic acid and polyimide formed which have structures according to chemical formulas 1 and 2 in claim 1, respectively, wherein each end of the polymer is formed from reaction of monoamine with an anhydride group. In other words, a polyamic acid and imidized polyimide formed from diaminodiphenylmethane, n-hexadecylamine and pyromellitic dianhydride, as exemplified by Kohtoh, have structures according to instant formulas 1 and 2 wherein Ar2 is a ring system comprising two C6 aromatic rings linked by –C(CH3)2- (as recited in claims 1 and 7), wherein Ar1 is a C6 aromatic group (as recited in claim 1), wherein R3
As to claims 2-6, Kohtoh’s polymer from diaminodiphenylmethane, n-hexadecylamine and pyromellitic dianhydride is also encompassed by instant claims 2-6, despite not having a structure according to instant formulas 3 or 4. While claims 2s-6 further limit chemical formulas 3 and 4, the claims do not further limit claim 1 so as to require Ar1 to have a structure according to chemical formulas 3 and 4.
As to claim 14, Kohtoh exemplifies a reaction (example 6) wherein dianhydride and diamine are present in the reactants in a mole ratio of 0.08:0.072 (col 6, lines 5-9), which is equivalent to 1:0.9, which falls within the presently claimed range.
As to claim 15, Kohtoh exemplifies a reaction (example 6) wherein dianhydride and monoamine are present in the reactants in a mole ratio of 0.08:0.016 (col 6, lines 5-9), which is equivalent to 1:0.2, which falls within the presently claimed range.
As to claim 20, Kohtoh teaches a liquid crystal cell comprising a film formed on a transparent substrate provided with a transparent electrode (col 1, line 65 to col 2, line 2), which corresponds to a display device as presently recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Androsov et al (US 2019/0031831) in view of Takamatsu (CN 103102794; included machine translation cited herein).
As to claims 1-13, Androsov teaches a polymer [0234] prepared by reacting a dianhydride of formula 1 with TFDB as diamine:

    PNG
    media_image1.png
    161
    522
    media_image1.png
    Greyscale

Androsov teaches several specific examples of dianhydrides according to formula 1, including M1 [0201]: 

    PNG
    media_image2.png
    167
    266
    media_image2.png
    Greyscale

Androsov further teaches that the polymer can include a dianhydride in addition to the dianhydride of formula 1 [0237], and teaches preferred embodiments in [0242]. In examples, Androsov teaches polymers prepared from M1 and 6FDA as dianhydrides (in ratios within the range recited in instant claim 11) and TFDB as diamine. See Table 1, p 47, preparation examples 1-1 to 1-4. 
The polymers exemplified by Androsov have structures according to instant chemical formula 1 (and further according to the elected species), except that Androsov fails to teach monoamine capped end groups (i.e., which would provide instant R3).
Androsov teaches that the polymer is an optically transparent heat resistant polymer which may be applied to various optoelectronic devices, including a liquid crystal alignment layer [0141, 0321]. 
Takamatsu discloses a polyimide which, like the polyimide of Androsov, is formed from reaction of dianhydrides and diamines [0011]. Takamatsu teaches that the film forming material can be effectively used in various applications, including a liquid crystal alignment film [0013]. Takamatsu teaches that one can use a molecular weight regulator with the tetracarboxylic dianhydride and diamine to synthesize end-modified type polymers, and that doing so improves the coating properties of the material without impairing the effects of the invention [0062]. Takamatsu names suitable molecular weight regulators, including monoamines, and further including octylamine [0063], which corresponds to the elected species of R3. 
In light of Takamatsu’s disclosure, when preparing a polyimide from dianhydride and diamine for use as a liquid crystal alignment film, the person having ordinary skill in the art would have been motivated to utilize a molecular weight regulator, such as octylamine, in order to achieve a desired molecular weight and to improve the coating properties of the polymer. It would have been obvious to the person having ordinary skill in the art, therefore, to have modified the ends of Androsov’s polyimide prepared from M1, 6FDA and TFDB with n-octylamine, as disclosed by Takamatsu, in order to improve 
As to claims 14 and 15, modified Androsov suggests a polymer according to claim 13, as set forth above. Takamatsu teaches utilizing the molecular weight regulator in an amount of 20 parts by weight or less, relative to 100 parts by weight of dianhydride and diamine [0064], and teaches utilizing 0.2 to 2 equivalents of anhydride group of the dianhydride relative to 1 equivalent of the amino group of the diamine [0066]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the end-modified polymer suggested by Androsov and Takamatsu utilizing any appropriate number of equivalents of dianhydride to 1 equivalent of diamine from within Takamatsu’s range of 0.2 to 2 taught in [0066], including 1.05-1.25:1 (which corresponds to a mole ratio of dianhydride:diamine of 1:0.8-0.95 as presently recited in claim 14). Furthermore, it would have been obvious to the person having ordinary skill in the art to have prepared the end-modified polymer suggested by Androsov and Takamatsu utilizing any appropriate amount of molecular weight regulator (i.e., octylamine) from within Takamatsu’s range of up to 20 parts by weight relative to 100 parts by weight dianhydride and diamine disclosed in [0064], including amounts which correspond to mole ratios of dianhydride:monoamine within the presently claimed range. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 16-20, modified Androsov suggests a polymer according to claim 1, as set forth above. Androsov further teaches a film glass transition temperature greater prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. Androsov further teaches an optical film comprising a film according to the embodiment and a polarizer, and a display device comprising the film [0108-9].

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (CN 103102794; included text from machine translation and figures from original document cited herein).
As to claims 1-10, 12, 13, 16 and 20, Takamatsu discloses a display device including a film obtained from a film forming material [0001]. In particular, Takamatsu discloses a polymer obtained from reacting dianhydride with diamine [0017]. 
As the dianhydride, Takamatsu discloses dianhydrides of formulas 1 and 2: 

    PNG
    media_image3.png
    151
    542
    media_image3.png
    Greyscale

and teaches that dianhydrides can be used in combination [0020]. See also the table on p 15 of the original, showing several examples (e.g., examples 9-12) wherein a dianhydride of formula 1 (“t-1”) is utilized in combination with a dianhydride of formula 2 (“t-2” through “t-5”).
Takamatsu discloses 6FDA as a preferred example of a dianhydride of formula 1 [0032]. See also examples 5-12, 16, 17, 20 and 21 wherein 6FDA is utilized as a dianhydride. (See [0160] of translation and the table on p 15 of original.)
Takamatsu further discloses “T2-5” as a preferred example of a dianhydride of formula 2 [0038], which has the following structure (see original page 7): 

    PNG
    media_image4.png
    107
    214
    media_image4.png
    Greyscale

As the diamine, Takamatsu names several preferred examples, including 2,2’-bis(trifluoromethyl)-4,4’-diaminobiphenyl [0051] (herein TFMB). See example 1 [0139], wherein TFMB is utilized as a diamine. See also the table on p 15 of the original, wherein TFMB (“d-2”) is utilized as a diamine, either alone or in combination with another diamine, in all but one of the inventive examples.
Takamatsu further teaches that one can use a molecular weight regulator with the tetracarboxylic dianhydride and diamine to synthesize end-modified type polymers, and that doing so improves the coating properties of the material without impairing the effects of the invention [0062]. Takamatsu names suitable molecular weight regulators, including monoamines, and further including n-butylamine, n-amylamine, n-hexylamine, n-heptylamine and octylamine [0063].
Takamatsu does not exemplify a polymer prepared utilizing the disclosed monoamine molecular weight regulator such that both ends of the polymer are modified with a group derived from the monoamine. However, in light of Takamatsu’s disclosure in [0062-3], when preparing a polymer from dianhydride and diamine, the person having prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). Takamatsu teaches that the polymer is a polyamic acid or polyimide [0011].
A polymer prepared from TFMB as diamine, 6FDA as dianhydride, and a linear alkyl monoamine, as suggested by Takamatsu, has a structure according to chemical formula 1 (polyamic acid) or chemical formula 2 (polyimide) as recited in claims 1-9 wherein:
Ar1 is derived from 6FDA and has a structure according to chemical formula 3 as recited in claims 1-3, wherein R10 is –C(CF3)2- and n7 and n8 are zero, 
Ar2
R3 is hydrogen and “s” is 4-8 (depending on the length of the alkyl chain in the monoamine), as recited in claim 9, and
x and y are integers greater than 1.
(The polymer from TFMB, 6FDA and linear alkyl monoamine is also encompassed by instant claims 4-6, despite not having a structure according to instant formula 4. While claims 4-6 further limit chemical formula 4, the claims do not further limit claim 1 so as to require Ar1 to have a structure according to chemical formula 4.)
6FDA, TFMB and the linear alkyl monoamines as described above further have structures according to chemical formulas 7, 9 and 10, respectively, as recited in claim 13.
A polymer prepared from TFMB as diamine, 6FDA and T2-5 as dianhydrides, and a linear alkyl monoamine, also suggested by Takamatsu, has a structure according to chemical formula 1 (polyamic acid) or chemical formula 2 (polyimide) as recited in claims 1-4, 6-10 and 12 wherein:
Ar1 is derived from 6FDA and T2-5, and comprises a combination of a structure according to chemical formula 3 as recited in claims 1-3, wherein R10 is –C(CF3)2- and n7 and n8 are zero, and a structure according to instant chemical formula 4, as recited in claims 1-4 and 6, wherein “o,” “p,” and “k” are each zero.
Ar2 is derived from TFMB and has a structure as recited in instant claims 1, 7 and 8 (two substituted C6 aromatic rings linked by a single bond), 
R3
x and y are integers greater than 1.
6FDA, T2-5, TFMB and the linear alkyl monoamines as described above further have structures according to chemical formulas 7-10, respectively, as recited in claim 13.
As to claim 11, Takamatsu suggests a polymer according to instant claim 10 prepared from TFMB as diamine, 6FDA and T2-5 as dianhydrides, and a linear alkyl monoamine, as set forth above. 6FDA is an example of a “T1” dianhydride according to Takamatsu, while T2-5 is an example of a “T2” dianhydride according to Takamatsu. Takamatsu teaches that two types of dianhydrides can be used in combination [0020], and provides several examples (see, e.g., examples 9-12 in the table on p 15 of original) wherein a T1 dianhydride, 6FDA (“t-1,” see [0160] of original) is utilized in combination with a T2 dianhydride (“t-2” through “t-5”, see [0161-4] of original). The T1 and T2 dianhydrides in the examples are utilized in mole a ratio of T1:T2 of 60:40. When preparing a polymer from a combination of T1 and T2 dianhydrides, as disclosed by Takamatsu, the person having ordinary skill in the art would have been motivated to utilize the mole ratio of T1:T2 dianhydrides exemplified by Takamatsu in order to achieve the results desired by Takamatsu. Therefore, when preparing a polymer from TFMB as diamine, 6FDA and T2-5 as dianhydrides, and a linear alkyl monoamine, as suggested by Takamatsu, it would have been obvious to the person having ordinary skill in the art to have utilized a 60:40 ratio of the T1:T2 dianhydrides (i.e., 60:40 ratio of 6FDA:T2-5), thereby arriving at the presently claimed subject matter.
As to claims 14 and 15, Takamatsu suggests a polymer according to claim 13, as set forth above. Takamatsu teaches utilizing the molecular weight regulator in an prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to instant claims 17 and 18, Takamatsu suggests a film according to claim 16, as set forth above. Takamatsu is silent with regard to glass transition temperature and birefringence. However, the polymers of the instant examples (Table 1 of instant specification) are prepared from substantially similar monomers (TFMB as diamine, 6FDA and a dianhydride according to instant chemical 8 as dianhydrides, and linear alkyl monoamine as end modifier) as the polymer disclosed by Takamatsu (TFMB as diamine, 6FDA and a dianhydride according to instant chemical 8 as dianhydrides, and 
As to claim 19, Takamatsu suggests a film according to claim 16, as set forth above. Takamatsu further teaches forming a coating on a substrate and heating to form a film [0112], and teaches a display element comprising the film and a polarizing film [0127-8], which corresponds to an optical film as presently recited. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohtoh et al (US 4749777) in view of Parri et al (US 5518652) and Kato et al (US 5571579). 
Kohtoh discloses a liquid crystal aligning agent which is a polyimide resin obtained by polymerization of a diamine, dianhydride, and monoamine (abstract). The polyimide is formed via a polyamic acid intermediate (col 3, lines 29-44). 
With regard to the dianhydride, Kohtoh names several suitable examples in col 2, lines 26-37, which have structures comprising a group according to instant Ar1 recited in claim 1. For instance, pyromellitic dianhydride has a C6 aromatic group, benzophenonetetracarboxylic dianhydride has a group according to chemical formula 3 10 is –C(=O)-, and biphenyltetracarboxylic dianhydride has a group according to chemical formula 3 wherein R10 is a single bond.
With regard to the diamine, Kohtoh names several suitable aromatic diamines in col 2, lines 3-12.  All of the aromatic diamines named by Kohtoh have structures comprising a group according to instant Ar2 as recited in claim 1. 
With regard to the monoamine, Kohtoh names several suitable aliphatic amines in col 2, lines 54-56, five of which have structures comprising groups according to instant –(CH)s-R3, wherein “s” is 6, 8, 10, 12 or 16 and R3 is hydrogen, as recited in claim 1.
Kohtoh discloses that if b is less than or equal to a (i.e., if the moles of dianhydride are not reacted in excess of the moles of diamine), polymerization of the monoamine will be inadequate (col 3, lines 8-10). In each of Kohtoh’s seven examples, the dianhydride and diamine are present in the reactants in a mole ratio of 0.08:0.072 (which is equivalent to 1:0.9, and within the range recited in claim 14), and the dianhydride and monoamine are present in the reactants in a mole ratio of 0.08:0.016 (which is equivalent to 1:0.2, and within the range recited in claim 15). Given the fact that Kohtoh discloses utilizing an excess of dianhydride relative to diamine, and discloses utilizing ratios of diamine, dianhydride and monoamine within the presently claimed ranges, there is reasonable basis to conclude that the polyamic acid and polyimide of Kohtoh have structures such as shown in instant chemical formulas 1 and 2 recited in claim 1, wherein each end of the polymer contains a group derived from reaction of monoamine with an anhydride group. 
Furthermore, with regard to the selection of a specific combination of monomers (dianhydride, diamine and monoamine):
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). Therefore, when preparing a polyamic acid and polyimide by reaction of dianhydride, diamine and monoamine, as disclosed by Kohtoh, it would have been obvious to the person having ordinary skill in the art to have selected any suitable dianhydride from those named by Kohtoh, any suitable diamine from those named by Kohtoh, and any suitable monoamine from those named by Kohtoh, including those which contain groups according to instant Ar1, Ar2 and –(CH2)s-R3, respectively. 
Kohtoh discloses formation of a film from the polymer resin (col 4, lines 10-18). However, Kohtoh is silent with regard to the glass transition temperature of the film. 
Like Kohtoh, Kato discloses a polyimide alignment film for a liquid crystal (abstract). Kato teaches that it is generally preferred that the glass transition temperature of the polyimide resin be in the range of from 100-270 C, and that a lower glass transition temperature results in poor heat resistance, while a higher glass transition temperature results in an unfavorably high curing temperature. See col 13, line 65 to col 14, line 6. Parri teaches that obtaining a liquid crystal copolymer with a sufficiently high glass transition temperature is routine work for the expert, and does not require any inventive effort, and teaches examples of structural features which can affect the glass transition temperature (column 7, lines 25-39). 
In light of Kato’s disclosure, the person having ordinary skill would have been motivated to select an appropriate glass transition temperature for a polyimide alignment film within a range of 100-270 C, in order to achieve the desired balance between heat resistance and curing temperature. Additionally, in light of Parri, selection of appropriate monomer structures in order to achieve a desired glass transition temperature would have been within the level of ordinary skill in the art. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared an alignment film from a polyimide which contains groups according to instant Ar1, Ar2 and –(CH2)s-R3, as suggested by Kohtoh, having any appropriate glass transition temperature within Kato’s disclosed range of 100-270 C depending on the desired balance between heat resistance and curing temperature, including a glass transition temperature within the presently claimed range of about 160-200 C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766